      Case 2:20-cv-00180-SPL Document 13 Filed 04/21/20 Page 1 of 1




 1
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT

 6                                FOR THE DISTRICT OF ARIZONA

 7   Ray M. Lopez,                            )     No. CV-20-00180-PHX-SPL
                                              )
 8                                            )
                     Plaintiff,               )     ORDER
 9   vs.                                      )
                                              )
10                                            )
     State Farm Insurance Companies           )
11   Group Health and Welfare Plan for        )
     United States Employees, et al.,         )
12                                            )
                                              )
13                   Defendants.              )
                                              )
14
15         Having considered the parties’ stipulation,
16         IT IS ORDERED:
17         1. That the Stipulation for Dismissal (Doc. 12) is granted;
18         2. That Defendant Life Insurance Company of North America is dismissed with
19            prejudice;
20         3. That each party shall bear its own costs and attorneys’ fees; and
21         4. That, Defendant Life Insurance Company of North America being the only
22            remaining defendant in this case, the Clerk of Court shall terminate this action.
23            Dated this 21st day of April, 2020.
24
25
26                                                   Honorable Steven P. Logan
                                                     United States District Judge
27
28
